Title: To George Washington from Jonathan Trumbull, Sr., 13 November 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] Novr 13th 1776

Your favours of the 6th 7th & 10th Instant are recieved, and am much Oblidged to your Excellency for the early Notice given me in that of the 6th of the supposed Embarkation of about three thousand of the Enemy and of their destination.
Your’s of the 7th advising of the Approaching Dissolution of a large part of our Army is truly Alarming, and that season drawing near am Sensible will be most Critical and that every Method possible ought to be taken in Order in some good measure to Supply the deficiency which must happen by their Dismission, for which purpose as well as for a reconsideration of the matters referred to in yours of the 10th has Induced me to call the Assembly of this State to meet at Hartford on Tuesday Next; the reasons you have therein given of the great Inconvenience which may happen by adding to the wages of the Soldiery to be raised in this State beyond the Incouragements given by Congress are indeed Obvious, & which effectually opperated to prevent our Assembly taking such a Step untill the Comtee of the Massachusetts passed New Haven for the Army and there gave out to sundry of our members that—that State had given the additional Incouragement of 20/ pr month and that New Hampshire undoubtedly had done the same[.] That being the case we were Induced to resume the Subject and make the same Addition—Being Sensible it would be Impossible to raise our Quota on terms inferior to those given by our Neighbouring States. tho we are apprehensive that it will be attended

with much greater difficulty to Receed from the additional Incouragements than if they had never been given.
The earliest Notice shall be given you of the Resolutions of our Assembly—Hope our Army may be Established on a firm & United footing. I am, with great Esteem and Regard Sir Your most Obedient Humble Servant

Jonth; Trumbull

